Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Matsui (WO 2014103937) teaches
A hybrid vehicle controller for a hybrid vehicle, the hybrid vehicle including: an electric motor serving as a drive source; an engine serving as a drive source; a transmission shaft for transmitting drive power of the electric motor to a drive wheel; and a clutch operable to enable and disable transmission of drive power of the engine to the transmission shaft, 
the hybrid vehicle controller comprising a mode switching controller configured to, in response to a predetermined mode switching request, perform mode switching control for switching from a first travel mode where the engine is stopped and the drive wheel is driven by the drive power generated by the electric motor to a second travel mode where the drive wheel is driven by the drive power generated by the engine and the drive power generated by the electric motor, wherein 
the mode switching controller comprises a clutch controller configured to switch the clutch between a disengaged state in which the drive power of the engine is not transmitted to the transmission shaft and an engaged state in which the drive power of the engine is transmitted to the transmission shaft, and 
however the prior art of record fails to show or adequately teach
the clutch controller is further configured to: 
upon receiving the mode switching request, bring the clutch into a half-clutch state to start the engine using rotation of the transmission shaft, the half-clutch state being a state which occurs during transition from the disengaged state to the engaged state and in which the drive power of the engine is transmitted to the transmission shaft; and 
upon determining that the engine has started, shift the clutch from the half-clutch state to a stand-by state and subsequently shift the clutch to the engaged state, the stand-by state being a state which is intermediate between the half-clutch state and the disengaged state and in which the drive power of the engine is not transmitted to the transmission shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747